

116 HR 7832 IH: To designate the facility of the United States Postal Service located at 4020 Broadway Street in Houston, Texas, as the “Benny C. Martinez Post Office Building”.
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7832IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Ms. Garcia of Texas (for herself, Ms. Jackson Lee, Mr. Roy, Mr. Taylor, Mr. Olson, Mr. Gonzalez of Texas, Mr. Castro of Texas, Mr. Carter of Texas, Mr. Babin, Mr. Flores, Mr. Hurd of Texas, Mr. Wright, Mr. Cuellar, and Mr. Veasey) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 4020 Broadway Street in Houston, Texas, as the Benny C. Martinez Post Office Building.1.Benny C. Martinez Post Office Building(a)DesignationThe facility of the United States Postal Service located at 4020 Broadway Street in Houston, Texas, shall be known and designated as the Benny C. Martinez Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Benny C. Martinez Post Office Building.